UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6448



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILFREDO GONZALEZ LORA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-358-A)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilfredo Gonzalez Lora appeals the district court’s orders

denying his motions for a copy of a government witness’ presentence

report, for reconsideration, and for recusal of the district court

judge.   We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     See United States v.

Lora, No. CR-98-358-A (E.D. Va. Oct. 2, 2002; Feb. 4, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2